DETAILED ACTION
	This Office Action is in response to an Amendment, filed 02 December 2021, wherein Claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15-20 are allowable over the prior art because of the following reasons.
Claim 15 recites:
“A system comprising: one or more processors; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: determine to provision a virtual computing resource on a server device of a cloud computing network, the virtual computing resource configured to execute an instance of a service; obtain first server utilization data indicating a first amount of a computing resource utilized by a first server device of the cloud computing network, the first server device capable of hosting the virtual computing resource; obtain second server utilization data indicating a second amount of the computing resource utilized by a second server device of the cloud computing network, the second server device capable of hosting the virtual computing resource; obtain, from a first network switch device that is associated with the cloud- computing network and that is connected to the first determine, based at least in part on the first server device being more constrained for the computing resource than the second server device and based at least in part on the first network switch device being less constrained for the network resource than the second network switch device, that provisioning the virtual computing resource on the first server device would optimize communications of the cloud computing network; and cause the virtual computing resource to be provisioned on the first server device based at least in part on the determination that provisioning the virtual computing resource on the first server device would optimize the communications of the cloud computing network.”


Kanakarajan (US 20180191607) discloses a system for placing virtual network functions onto hosts that takes into account various switch and host parameters to assist in the placement.
Antony (US 20150074262) discloses a VM placement system that iterates through a process of collecting network switch health metrics and then determining host resource availability under the network switches to locate a suitable fit to place a VM.
Esam et al. (US 10356005) discloses a method for migrating VMs that includes monitoring network switch utilization with their associated hosts’ memory metrics in order to identify candidates for migration if the network switch is over-utilized.
Shang (US 20200236159) discloses a VM placement/migration system that collects performance metrics from hosts and ranks potential candidates based on the various metrics. 

The closest prior art of record disclose various aspects of the claimed invention including utilizing switch metrics and server/host metrics in determinations to place/migrate vms in datacenters. However, the closest prior art fails to disclose the specific scenario in the limitation emphasized above, in conjunction with the claim as a whole. Nor would it have been obvious to one of ordinary skill in the art to bridge any potential combination(s) with the closest prior arts, with any reasonable motivation(s), to arrive at the claimed invention without using hindsight reasoning to combine the prior arts.

Response to Arguments


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kanakarajan et al. (US 20180191607) in view of Mortsolf et al. (US 20170126790), and further in view of Shang (US 20200236159).

As to Claim 1, Kanaka discloses a method comprising: determining that a virtual computing resource is to be provisioned on a server device, the virtual computing resource configured to execute an instance of a service (Fig. 8 and Paragraphs [0100][0103] convey a method wherein a Controller is to place one or more virtualized network functions (VNFs) on various hosts – the VNFs to execute customer network services on the host(s)); receiving server data associated with at least a first server device and a second server device, the first server device and the second server device each capable of hosting the virtual computing resource (Paragraphs [0054][0087][0090] describe how the Controller receives network description information from the various host(s) that includes information representing the latency (server data) experienced by the various servers when switching amongst other endpoints in the network); obtaining, from a first network switch device that is connected to a first server device, first network parameter data indicating utilization of a network resource of the first network switch device (Fig. 8 and Paragraphs [0101][0102] describe how Controller 24 obtains data indicating a number of virtual hardware components available (network parameter data) for each switch in the data center; See Fig. 1 for ToR switches 16A-16N connected to servers 12A–12X); obtaining, from a second network switch device that is connected to a second server device, second network parameter data indicating utilization of the network resource of the second network switch device (Fig. 8 and Paragraphs [0101][0102] describe how Controller 24 obtains data indicating a number of virtual hardware components available (network parameter data) for each switch in the data center; See Fig. 1 for ToR switches 16A-16N connected to servers 12A–12X); determining that the first network switch device is less constrained for the network resource than the second network switch device based at least in part on the first network parameter data and the second network parameter data (Fig. 8 and Paragraphs [0102]-[0104] describe how Controller 24 sorts the switches in descending order by the number of virtual hardware components available to find the first switch with sufficient number of available virtual hardware components (i.e. higher switch on the list = less constrained than the switches below on the list)); and based at least in part on the server data and on the first network switch device being less constrained for the network resource than the second network switch device, causing the virtual computing resource to be provisioned on the first server device (Fig. 8 and Paragraphs [0102]-[0104] further describe how Controller 24 places the VNFs on the first switch [on the list] with the highest available hardware components to execute the VNFs (less constrained than other switches below on the list) – placing on the switch referring to configuring a host [connected to the switch] to execute the VNFs; Paragraph [0054] describes how latency information received from the various servers is utilized in the network description information to assist in placing the VNFs; See also Paragraph [0046]).
Kanaka does not explicitly disclose the network resource utilized by the first network switch device to provide network connectivity to virtual computing resources hosted by the first server device; the network resource utilized by the second network switch device to provide network connectivity to virtual computing resources hosted by the second server device.
In an analogous art, Mortsolf discloses the network resource utilized by the first network switch device to provide network connectivity to virtual computing resources hosted by the first server device (Paragraph [0038] describe how the HVLB 208 detects the various network resources utilized by each switch (Fig. 4 for multiple switches) to provide traffic processing for VMs running under their control including processing capacity – which includes how many entries within flow tables are available – and various memory availabilities (see [0084][0085]) including available content-addressable memory (CAM) (see [0033]; Paragraphs [0017][0018] discuss how the switches distribute traffic to the applications running on various VMs on hosts); the network resource utilized by the second network switch device to provide network connectivity to virtual computing resources hosted by the second server device (Paragraph [0038] describe how the HVLB 208 detects the various network resources utilized by each switch (Fig. 4 for multiple switches) to provide traffic processing for VMs running under their control including processing capacity – which includes how many entries within flow tables are available – and various memory availabilities (see [0084][0085]) including available content-addressable memory (CAM) (see [0033]; Paragraphs [0017][0018] discuss how the switches distribute traffic to the applications running on various VMs on hosts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the virtual resource provisioning system of Kanaka, specifically the information collected and used from the network switches, to include the techniques of Mortsolf, specifically the collection and use of switch-specific metrics such as memory capacity, flow table capacity, etc..
	The suggestion/motivation for doing so would have been to assist in selecting the best-suited switch/server combination to implement virtual network functions that provide a customer’s network service by taking into account various performance metrics associated with the switch/server combinations in the network.
Kanaka discloses collecting server metrics and using them in the provisioning process, as cited above. However, Kanaka/Mortsolf do not explicitly disclose wherein the server data comprises server utilization data, the server utilization data indicative of whether the first server device is more or less constrained for a computing resource than the second server device.
In an analogous art, Shang discloses wherein the server data comprises server utilization data, the server utilization data indicative of whether the first server device is more or less constrained for a computing resource than the second server device (Paragraphs [0041][0042] disclose how the balancer periodically polls the hosts for performance data to update the key-value map (ranked list); Paragraphs [0051]-[0054] describe how the collected performance data used to create and update the key-value map (ranked list) is multi-dimensional – the performance data including available CPUs at each host and the data I/O rate between the host and VM to be provisioned (i.e. network parameter data) – wherein the multiple performance metrics are used by the balancer to dynamically change/update the host rankings in order to determine the best host to provision the instance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the virtual resource provisioning system of Kanaka/Mortsolf, specifically the metrics collected and used when provisioning, with the techniques of Shang, specifically the collection of various server utilization metrics when provisioning a virtual resource.
The suggestion/motivation for doing so would have been to optimize placement of the VMs on host(s) with more resources.

As to Claim 2, Kanaka/Mortsolf disclose wherein the first network parameter data and the second network parameter data comprise at least one of: first indications of availability of content addressable memory (CAM) on the first network switch device and the second network switch device (Mortsolf: Paragraph [0038] describes how the HVLB 208 detects the hardware capabilities and/or processing capacity of [each] switch 204 (see Fig. 4 for multiple switch 204s), wherein processing capacity includes how many entries within flow tables 214 are available for programming; Paragraph [0033] further describes how the flow table may be implemented using content-addressable memory (CAM); See also Paragraphs [0084][0085] for further examples); second indications of availability of entries in access control lists (ACLs) on the first network switch device and the second network switch device; third indications of availability of routing table entries in routing tables on the first network switch device and the second network switch device (Mortsolf: Paragraph [0038] describes how the HVLB 208 detects the hardware capabilities and/or processing capacity of [each] switch 204 (see Fig. 4 for multiple switch 204s), wherein processing capacity includes how many entries within flow tables 214 are available for programming; See also Paragraphs [0084][0085] for further examples of memory availability, etc.) or fourth indications of availability of buffered memory on the first network switch device and the second network switch device (Mortsolf: Paragraph [0038] describes how the HVLB 208 detects the hardware capabilities and/or processing capacity of [each] switch 204 (see Fig. 4 for multiple switch 204s), wherein processing capacity includes how many entries within flow tables 214 are available for programming; See also Paragraphs [0084][0085] for further examples of memory availability, etc.). Motivation provided above with reference to Claim 1.

Claim 8 recites all the same elements as Claim 1, but in system form (Kanaka: Fig. 1 – Controller 24) instead of method form. Therefore, the same rationale applies equally as well.

Claim 9 recites all the same elements as Claim 2. Therefore, the same rationale applies equally as well.

(Shang: Paragraphs [0041][0042] describe how the system obtains performance metrics from the hosts to rank the hosts according to the metrics - the metrics including available virtual computer processing units available – in order to provision an instance on a host); and generating a second ranked list of servers based at least in part on the first ranked list, the first network parameter data, and the second network parameter data, wherein determining that the virtual computing resource is to be provisioned on the first server device is based at least in part on the second ranked list (Shang: Paragraphs [0041][0042] disclose how the balancer periodically polls the hosts for performance data to update the key-value map (ranked list); Paragraphs [0051]-[0054] describe how the collected performance data used to create and update the key-value map (ranked list) is multi-dimensional – the performance data including available CPUs at each host and the data I/O rate between the host and VM to be provisioned (i.e. network parameter data) – wherein the multiple performance metrics are used by the balancer to dynamically change/update the host rankings in order to determine the best host to provision the instance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the virtual resource provisioning system of Kanaka/Mortsolf, specifically the information collected/used from the network switches and 
	The suggestion/motivation for doing so would have been to assist in selecting the best-suited switch/server combination to implement virtual network functions that provide a customer’s network service by taking into account various performance metrics associated with the switch/server combinations in the network.

	Claims 6, 12, and 13 contain all the same elements as Claim 5. Therefore, the same rationale applies equally as well.

	As to Claim 7, Kanaka/Mortsolf/Shang disclose receiving a health status metric associated with the network resource or another network resource of the first network switch device (Kanaka: Fig. 8 and Paragraphs [0101][0102] describe how Controller 24 obtains data indicating a number of virtual hardware components available (network parameter data) for each switch in the data center); determining that the health status metric is below a threshold (Shang: Paragraphs [0035][0052][0053] describe how the balancer utilizes performance metric thresholds to determine whether to migrate/switch instance(s) from one host to another); and based at least in part on the health status metric being below the threshold, moving the virtual computing resource from the first server device to the second server device or a third server device (Shang: Paragraphs [0035][0052][0053] describe how the balancer utilizes performance metric thresholds to determine whether to migrate/switch instance(s) from one host to another).

	The suggestion/motivation for doing so would have been to ensure the service instances were not interrupted due to failure thereby providing failover for the service instance(s).
	
Claim 14 recites all the same elements as Claim 7. Therefore, the same rationale applies equally as well.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kanakarajan (US 20180191607) and Mortsolf et al. (US 20170126790), in view of Shang (US 20200236159), and further in view of Talnikov et al. (US 10623319).

As to Claim 3, Kanaka/Mortsolf/Shang disclose the method of Claim 1, as cited above. Kanaka/Mortsolf/Shang do not explicitly disclose wherein the first network parameter data and the second network parameter data comprise at least one of:  Lee & Hayes P.C. 509-324-925628 Atty Docket No. C237-0036US Client Docket No. 1021601-US.01first indications of a number of times memory constraint thresholds of the first network switch device and the second network switch device were exceeded; second indications of a number of times interface error thresholds of the first network switch device and the second network switch device were exceeded; third indications of a number of times buffer drop thresholds of the first network 
	In an analogous art, Talnikov discloses wherein the first network parameter data and the second network parameter data comprise at least one of:  Lee & Hayes P.C. 509-324-925628 Atty Docket No. C237-0036US Client Docket No. 1021601-US.01first indications of a number of times memory constraint thresholds of the first network switch device and the second network switch device were exceeded; second indications of a number of times interface error thresholds of the first network switch device and the second network switch device were exceeded (Col. 5 L 50 – Col. 6 L 11 describe how the system load-balancer measures packet loss rate [for endpoints] to determine whether the endpoints exceed an error rate threshold; Additionally, the system measures the same for input/output error rate against an error rate threshold, latency against a latency threshold, utilization rate against a utilization threshold, available bandwidth against a bandwidth threshold, etc.); third indications of a number of times buffer drop thresholds of the first network switch device and the second network switch device were exceeded (Col. 5 L 50 – Col. 6 L 11 describe how the system load-balancer measures packet loss rate [for endpoints] to determine whether the endpoints exceed an error rate threshold; Additionally, the system measures the same for input/output error rate against an error rate threshold, latency against a latency threshold, utilization rate against a utilization threshold, available bandwidth against a bandwidth threshold, etc.); or fourth indications of a number of times quality of service (QoS) thresholds of the first network switch device and the second network switch device were exceeded.

	The suggestion/motivation for doing so would have been to assist in selecting the best-suited switch/server combination to implement virtual network functions that provide a customer’s network service by taking into account various performance metrics associated with the switch/server combinations in the network.

	Claim 10 recites all the same elements as Claim 3. Therefore, the same rationale applies equally as well.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kanakarajan (US 20180191607) and Mortsolf et al. (US 20170126790), in view of Shang (US 20200236159), and further in view of Durham et al. (US 20120096473).

As to Claim 4, Kanaka/Mortsolf/Shang disclose the method of Claim 1, as cited above. Kanaka/Mortsolf/Shang do not explicitly disclose wherein: the first network parameter data comprises a first utilization value representing a first amount of bandwidth between the first network switch device and the first server device utilized; and the second network parameter 
In an analogous art, Durham discloses wherein: the first network parameter data comprises a first utilization value representing a first amount of bandwidth between the first network switch device and the first server device utilized (Paragraphs [0017][0018] describe how the bandwidth utilization of one or more virtual machines running on a compute node is measured between the host and an Ethernet link of a network switch coupled to the [particular] host; Paragraphs [0046][0047] further describe how the bandwidth utilization numbers between the switch(es) and host(s) are retrieved from the switches and utilized when determining to provision or migrate VMs to/from one or more host(s)); and the second network parameter data comprises a second utilization value representing a second amount of bandwidth between the second network switch device and the second server device utilized (Paragraphs [0017][0018] describe how the bandwidth utilization of one or more virtual machines running on a compute node is measured between the host and an Ethernet link of a network switch coupled to the [particular] host; Paragraphs [0046][0047] further describe how the bandwidth utilization numbers between the switch(es) and host(s) are retrieved from the switches and utilized when determining to provision or migrate VMs to/from one or more host(s)), wherein determining that the first network switch device is less constrained for the network resource than the second network switch device comprises determining that the (Paragraphs [0017][0018] describe how the bandwidth utilization of one or more virtual machines running on a compute node is measured between the host and an Ethernet link of a network switch coupled to the [particular] host; Paragraphs [0046][0047] further describe how the bandwidth utilization numbers between the switch(es) and host(s) are retrieved from the switches and utilized when determining to provision or migrate VMs to/from one or more host(s)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the virtual resource provisioning system of Kanaka/Mortsolf/Shang, specifically the information collected and used from the network switches, to include the techniques of Durham, specifically the collection and use of bandwidth utilization metrics between a given switch/server combination.
	The suggestion/motivation for doing so would have been to assist in selecting the best-suited switch/server combination to implement virtual network functions that provide a customer’s network service by taking into account various performance metrics associated with the switch/server combinations in the network.

Claim 11 recites all the same elements as Claim 4. Therefore, the same rationale applies equally as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Antony (US 20150074262) discloses a VM placement system that iterates through a Esam et al. (US 10356005) discloses a method for migrating VMs that includes monitoring network switch utilization with their associated hosts’ memory metrics in order to identify candidates for migration if the network switch is over-utilized.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459